Title: The Franco-American Treaty of Alliance, 6 February 1778
From: Gérard, Conrad-Alexandre,American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


The hope of concluding this treaty and the one that follows had been the commission’s mainstay for fourteen months, but negotiating them took less than three weeks. Gérard began the discussions on January 8, and the commissioners concluded them on the 27th by telling him that they had nothing more to propose. Even that short time, nevertheless, was longer than Vergennes had expected. The process, he wrote his ambassador at Madrid on January 30, “n’a pas marché aussi rapidement que nous devions l’attendre de la simplicité de nos Conditions et de l’interest que les americains ont a acquerir un ami puissant . . . D’abord les deputés s’Etoient montrés froids et reservés et . . . ils avoient commencé par Etablir la guerre immediate comme baze de toute liaison. Comme ils avoient parû se relaschér a Cet Egard, nous Leurs fimes Communiquér le 18. nos projets. La discussion fut vive et longue. Enfin ils la terminerent par prendre du tems pour y faire Leurs observations. Ils n’ont pas voulû agir a la legere, car ce n’est qu’après dix jours de reflexion qu’ils nous ont donné Leur reponse. Ils sont d’accord de tous les points a quelque différence près extremement legeres. Le seul sur lequel ils sont montrés recalcitrans est sur l’alliance qu’ils auraient voulu actuelle au lieu d’Eventuelle, mais il leurs a Ete repondu d’un ton si ferme qu’insister sur un changement de cette nature ce seroit rompre toute negociation qu’ils ont pris le parti de se desistér. Tout Etant convenu a quelques modalités près tres indifferentes il ne reste plus qu’a mettre les actes au net et ils pourront etre signés dans les premiers jours de fevrier.” Until the 27th the commissioners had been pressing for some assurance that the alliance would commit France to help short of war, and even after that they made a half-hearted attempt to delete two clauses in the commercial treaty. But by the 30th, after all their bickering among themselves, they were apparently agreed that no point worth fighting for remained.
When they met with Gérard on the evening of February 6 to conclude the business, nevertheless, they continued to raise questions until the Frenchman took up his pen to sign for the government. Their uneasiness is understandable. They had no previous experience in negotiating treaties, and these two covered a range of complex issues. The important ones had been settled, but the commissioners could not stop fussing over minor ones. They wanted to change one of the articles of the alliance; Gérard declined, then agreed to some minor alterations in the separate act at the end. There was discussion of how to denominate Lee in French as counselor at law. He got an assurance that the court would agree, if Congress so wished, to delete the two articles in the commercial treaty relating to molasses. Then at long last the four sealed and signed the documents.
  

  The Treaty of AllianceTraité d’Alliance éventuelle et déffensive.
The most Christian King and the United States of North America, To wit, New hampshire, Massachusetts Bay, Rhodes island, Connecticut, New york, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, having this Day concluded a Treaty of amity and Commerce, for the reciprocal advantage of their Subjects and Citizens have thought it necessary to take into consideration the means of Strengthening those engagements and of rendring them useful to the safety and tranquility of the two parties, particularly in case Great Britain in Resentment of that connection and of the good correspondence which is the object of the Said Treaty, should break the Peace with france, either by direct hostilities, or by hindring her commerce and navigation, in a manner contrary to the Rights of Nations, and the Peace Subsisting between the two Crowns; and his Majesty and the Said united States having resolved in that Case to join their Councils and efforts against the Enterprises of their common Enemy, the respective Plenipotentiaries impower’d to concert the clauses and conditions proper to fulfil the said Intentions, have, after the most mature Deliberation, concluded and determined on the following Articles.Le Roi Très Chrétien et les Etats-unis de l’Amerique Septentrionale, Savoir New-Hampshire, la Baye de Massachuset, Rhode-Island, Connecticut, Newyork, New-Jersey, Pensylvanie, Delaware, Maryland, Virginie, Caroline Septentrionale, Caroline Meridionale et Georgie, ayant conclu ce jourd’huy un Traité d’amitié, de bonne intelligence et de commerce, pour l’avantage réciproque de leurs Sujets et Citoyens, ils ont cru devoir prendre en considération les moyens de resserrer leur liaisons, et de les rendre utiles à la Sureté et à la tranquilité des deux Parties, notamment dans le cas où la Grande Bretagne, en haine de ces mêmes liaisons et de la bonne correspondance qui forment l’objet du dit Traité, se porteroit à rompre la paix avec la France, soit en l’attaquant hostilement, soit en troublant son commerce et sa navigation, d’une maniere contraire au droit des gens et à la paix subsistante entre les deux Couronnes; Et Sa Majesté et les dits Etats unis ayant résolu éventuellement d’unir, dans le cas prévû, leurs conseils et leurs efforts contre les entreprises de leur ennemi commun, les Plenipotentiaires respectifs, chargés de concerter les clauses et conditions propres à remplir leurs intentions, ont, après la plus mure délibération, conclu et arresté les points et articles qui s’ensuivent.
  Art. 1.Article premier.
  If War should break out between france and Great Britain during the continuence of the present War between the united States and England his Majesty and the said united States, shall make it a common cause and aid each other mutually with their good Offices, their Counsels, and their forces, according to the exigence of Conjunctures as becomes good and faithful Allies.Si la guerre éclate entre la France et la Grande Brétagne, pendant la durée de la guerre actuelle entre les Etats unis et l’Angleterre, Sa Majesté et les dits Etats-unis feront cause commune et s’entr’aideront mutuellement de leurs bons offices, de leur conseils et de leurs forces, selon l’exigence des conjonctures ainsy qu’il convient a de bons et fideles Alliés.
  Art. 2.Article second.
  The essential and direct End of the present defensive alliance is to maintain effectually the liberty, Sovereignty, and independance absolute and unlimited of the said united States, as well in Matters of Gouvernement as of commerce.Le but essentiel et direct de la présente alliance deffensive, est de maintenir efficacement la liberté, la souveraineté, et l’independance absolue et illimitée des dits Etats unis, tant en matiére politique que de commerce.
  Art. 3Article trois.
  The two contracting Parties shall each on its own Part, and in the manner it may judge most proper, make all the efforts in its Power, against their common Ennemy, in order to attain the end proposed.Les deux Parties contractantes feront chacune de leur côté, et de la manière qu’elles jugeront plus convenable, tous les efforts, qui seront en leur pouvoir, contre leur ennemi commun, afin d’atteindre au but qu’elles se proposent.
  Art. 4.Article quatre.
  The contracting Parties agree that in case either of them should form any particular Enterprise in which the concurrence of the other may be desired, the Party whose concurrence is desired shall readily, and with good faith, join to act in concert for that Purpose, as far as circumstances and its own particular Situation will permit; and in that case, they shall regulate by a particular Convention the quantity and kind of Succour to be furnished, and the Time and manner of its being brought into action, as well as the advantages which are to be its Compensation.Les Parties contractantes sont convenues que dans le cas où l’une d’entre Elles formeroit quelqu’enterprise particuliére, pour laquelle elle désireroit le concours de l’autre, celle ci se prêteroit de bonne foi à un concert sur cet objet, autant que les circonstances et sa propre Situation pourront le lui permettre, et dans ce cas, on reglera par une Convention particuliére la portée des Secours à fournir, et le temps et la maniére de le faire agir, ainsy que les avantages destinés à en former la compensation.
  
  Art. 5.Article cinq.
  If the united States Should think fit to attempt the Reduction of the British Power remaining in the Northern Parts of America, or the Islands of Bermudas, those Countries or Islands in case of Success, shall be confederated with or dependant upon the said united States.Si les Etats-unis jugent à propos de tenter la reduction des Isles Bermudes et des parties Septentrionales de l’Amerique qui sont encore au pouvoir de la Grande Bretagne, les dites Isles et Contrées, en cas de Succès, entreront dans la confedération ou seront dépendantes des dits Etats-unis.
  Art. 6.Article six.
  The Most Christian King renounces forever the possession of the Islands of Bermudas as well as of any part of the continent of North america which before the treaty of Paris in 1763, or in virtue of that Treaty, were acknowledged to belong to the Crown of Great Britain, or to the united States heretofore called British Colonies, or which are at this Time or have lately been under the Power of The King and Crown of Great Britain.Le Roi très Chrétien renonce à posseder jamais les Bermudes ni aucune des parties du Continent de l’Amérique Septentrionalle qui, avant le Traité de Paris de mil sept cent soixante trois, ou en vertu de ce Traité, ont été reconnuës appartenir à la Couronne de la Grande Bretagne ou aux Etats-unis, qu’on appelloit ci devant Colonies Britanniques, ou qui sont maintenant ou ont êté récemment sous la Jurisdiction et sous le pouvoir de la Couronne de la Grande Bretagne.
  
  Art. 7.Article Sept.

If his most Christian Majesty Shall think proper to attack any of the Islands situated in the Gulph of Mexico, or near that Gulph, which are at present under the Power of Great Britain, all the said Isles, in case of success, shall appertain to the Crown of france.
  Si Sa Majesté Très Chrétienne juge à propos d’attaquer aucune des Isles situées dans le Golphe de Méxique ou près du dit Golphe, qui sont actuellement au pouvoir de la Grande Bretagne, toutes les dites Isles, en cas de succès, appartiendront à la Couronne de France.


  Art. 8.
  Article huit.


Neither of the two Parties Shall conclude either Truce or Peace with Great Britain, without the formal consent of the other first obtain’d; and they mutually engage not to lay down their arms, until the Independence of the united States Shall have been formally or tacitly assured by the Treaty or Treaties that shall terminate the War.
  Aucune des deux Parties ne pourra conclure ni treve ni paix avec la Grande Bretagne, sans le consentement préalable et formel de l’autre Partie, et Elles s’engagent mutuellement à ne mettre bas les armes, que lorsque l’indépendance des dits Etats-unis aura êté assurée formellement ou tacitement par le Traité ou les Traités qui termineront la guerre.


  Art. 9.
  Article Neuf.

The contracting Parties declare, that being resolved to fulfil each on its own Part the clauses and conditions of the present Treaty of alliance, according to its own power, and circumstances, there Shall be no after claim of compensation on one side or the other what ever may be the event of the War.
  Les Parties contractantes déclarent, qu’etant resolues de remplir chacune de son côté les clauses et conditions du présent Traité d’alliance selon son pouvoir et les circonstances, Elles n’auront aucune repetition, ni aucun dedommagement à se demander réciproquement, quelque puisse etre l’evenement de la guerre.


  Art. 10.
  Article dix.


The most Christian King and the United States, agree to invite or admit other Powers who may have received injuries from England to make common cause with them, and to accede to the present alliance, under such conditions as shall be freely agreed to and settled between all the Parties.
  Le Roi Très Chretien et les Etats-unis sont convenus d’inviter de concert ou d’admettre les Puissances, qui auront des griefs contre l’Angleterre, à faire cause commune avec Eux, et à acceder à la présente alliance, sous les Conditions qui seront librement agrées et convenües entre toutes les Parties.


  Art. 11.
  Article Onze.


The two Parties guarantee mutually from the present time and forever, against all other powers, to wit, the united States to his most Christian Majesty the present Possessions of the Crown of france in America as well as those which it may acquire by the future Treaty of peace: and his most Christian Majesty guarantees on his part to the united states, their liberty, Sovereignty, and Independence absolute, and unlimited, as well in Matters of Government as commerce and also their Possessions, and the additions or Conquests that their Confederation may obtain during the war, from any of the Dominions now or heretofore possessed by Great Britain in North america, conformable to the 5th and 6th articles above written, the whole as their Possessions shall be fixed and assured to the said States at the moment of the cessation of their present War with England.
  Les deux Parties se garantissent mutuellement dès à present et pour toujours envers et contre tous, savoir les Etats-unis à Sa Majesté très Chrétienne les possessions actuelles de la Couronne de France en Amérique, ainsy que celles qu’Elle pourra acquérir par le futur Traité de Paix; Et Sa Majesté Très Chretienne garantit de son côté aux Etats-unis leur liberté, leur Souveraineté et leur indépendance absolue et illimitée, tant en matiére de politique que de commerce, ainsy que leurs possessions et les accroissements ou conquêtes que leur confédération pourra se procurer pendant la guerre, d’aucun des Domaines maintenant ou cidevant possedés par la Grande Bretagne dans l’Amérique Septentrionale, conformément aux articles cinq et six ci dessus, et tout ainsy que leurs possessions seront fixées et assurées aux dits Etats, au moment de la cessation de leur guerre actuelle contre l’Angleterre.


  Art. 12.
  Article douze.


In order to fix more precisely the sense and application of the preceding article, the Contracting Parties declare, that in case of a rupture between france and England, the reciprocal Guarantee, declared in the said article shall have its full force and effect the moment Such War Shall break out; and if such rupture shall not take place, the mutual obligations of the said guarantee shall not commence, until the moment of the cessation of the present War between the united states and England Shall have ascertained their Possessions.
  Affin de fixer plus précisément le sens et l’application de l’article précédent, les Parties contractantes déclarent qu’en cas de rupture entre la France et l’Angleterre, la garantie réciproque enoncée dans le sus dit article, aura toute sa force et valeur du moment où la guerre éclatera, et si la rupture n’avoit pas lieu, les obligations mutuelles de la ditte garantie, ne commenceroient, que du moment sus dit, où la cessation de la guerre actuelle entre les Etats unis et l’Angleterre, aura fixé leurs possessions.


  Art. 13.
  Article treize.


The present Treaty Shall be ratified on both sides and the Ratifications shall be exchanged in the space of six months, or sooner if possible.
  Le present Traité sera ratiffié de part et d’autre et les Ratiffications seront échangées dans l’espace de six mois au plutôt, si faire se peut.


In faith where of the respective Plenipotentiaries, to wit on the part of the most Christian King Conrad Alexander Gerard royal syndic of the City of Strasbourgh and Secretary of his Majestys Council of State and on the part of the United States Benjamin Franklin Deputy to the General Congress from the State of Pensylvania and President of the Convention of the same State, Silas Deane heretofore Deputy from the State of Connecticut and Arthur Lee Councellor at Law have signed the above Articles both in the French and English Languages declaring Nevertheless that the present Treaty was originally composed and concluded in the French Language, and they have hereunto affixed their Seals.
  En foi de quoi les Plenipotentiaires respectifs savoir de la part du Roi Très Chretien le Sr. Conrad Alexandre Gerard Sindic royal de la ville de Strasbourg et Secrétaire du Conseil d’Etat de Sa Majesté, et de la part des Etatsunis les Srs. Benjamin Franklin Deputé au Congrès général de la part de l’Etat de Pensylvanie et President de la Convention du meme Etat, Silas Deane, cy devant Député de l’Etat de Connecticut, et Arthur Lee, Conseiller ès loix ont signé les articles ci dessus, tant en langue francoise qu’en langue angloise, déclarant néanmoins que le present traité a êté originairement redigé et arrêté en langue francaise, et ils les ont munis du cachet de leurs armes.


Done at Paris, this Sixth day of February one thousand seven hundred and seventy eight.
  Fait à Paris le sixieme jour du mois de fevrier mil sept cent soixante dix huit.


C.A. Gerard  B Franklin.
Silas Deane  Arthur Lee


  Act Separate and Secret.
  Acte séparé et secret.


The most Christian King declares in consequence of the intimate union which Subsists between him and the King of Spain, that in concluding with the united States of America this Treaty of amity and commerce, and that of eventual and defensive alliance, his Majesty hath intended and intends to reserve expressly, as he reserves by this present separate and secret act, to his said Catholick Majesty, the Power of acceding to the Said Treatys, and to participate in their stipulations at such time as he shall judge proper. It being well understood nevertheless, that if any of the Stipulations of the Said Treatys are not agreable to the King of Spain, his Catholick Majesty may propose other conditions analogous to the principal aim of the alliance and conformable to the Rules of equality, reciprocity and friendship.
Le Roi très Chrétien déclare en conséquence de l’union intime qui subsiste entre lui et le Roi d’Espagne, qu’en concluant avec les Etats-unis de l’Amérique septentrionale le traité d’amitié et de commerce et celui d’alliance eventuelle et deffensive, Sa Majesté a entendu et entend reserver expressement, comme elle reserve par le présent acte séparé et secret à Sa dite Majesté Catholique la faculté d’acceder auxdits Traités, et de participer à Leurs stipulations, dans quelque tems qu’Elle le juge à propos, bien entendu néanmoins que si quelques unes des stipulations des dits Traités ne convenoient point au Roi d’Espagne, Sa Majesté Catholique seroit maitresse de proposer d’autres conditions analogues au but principal de l’Alliance, et conformes aux loix de l’égalité, de la réciprocité et de l’amitié.


The Deputies of the united States in the name of their constituents, accept the present Declaration in its full extent, and the Deputy of the said States who is fully impowerd to treat with Spain, promises to sign on the first Requisition of his Catholic Majesty, the act or acts necessary to communicate to him the Stipulations of the Treaties above written; and the said Deputy shall endeavour in good faith the adjustment of the points in which the King of spain may propose any alteration, conformable to the principles of equality, reciprocity and the most sincere and perfect amity; he the said Deputy not doubting but that the Person or Persons impower’d by his Catholic Majesty to treat with the United States will do the same with regard to any Alterations of the same kind that may be thought necessary by the said Plenipotentiary of the United States. In Faith whereof the respective Plenipotentiaries have signed the present separate and secret Article, and affixed to the same their Seals.
Les Députés des Etatsunis au nom de leurs, commettans acceptent la présente déclaration dans toute son étendue, et le Député des dits Etats spécialement chargé des pleinpouvoirs, pour traiter avec la Couronne d’Espagne, promet de signer à la premiére réquisition de Sa Majesté Catholique l’acte ou les actes nécessaires, pour lui rendre communes les stipulations des Traités cidessus relatés, et le dit Député se prêtera de bonne foi à l’ajustement des points auxquels le Roi d’Espagne voudroit apporter quelques changemens, conformément aux principes de l’égalité de la réciprocité et de l’amitié la plus parfaite et la plus sincére, ne doutant pas le dit Député que la personne ou les personnes qui seront autorisées par le Roi Catholique à traiter avec les Etats unis n’en usent de même, relativement aux changemens de la même nature que le dit Plenipotentiaire des Etats unis pourra juger nécessaires.



En foi de quoi les Plénipotentiaires respectifs ont signé le présent article separé et secret, et y ont appos le cachet de leurs armes.


Done at Paris, this sixth Day of February, One thousand seven hundred and seventy-eight.
Fait à Paris le sixieme jour du mois de fevrier mil sept cent soixante dix huit.



  
  C. A. Gerard 
  B Franklin 
  Silas Deane
  
    
    
    Arthur Lee
  
    
      
        
  Deputé plenipotentiairepour la France et
  l’Espagne.


